          Case 1:04-cr-00801-PKC Document 797 Filed 09/09/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------x
UNITED STATES OF AMERICA,

                                                                          04-cr-801 (PKC)

                -against-                                                      ORDER

SHELDON FULLER, a/k/a “Andrew Blake”
a/k/a “David Campbell,”

                         Defendant.

-----------------------------------------------------------x

CASTEL, U.S.D.J.

                Defendant Sheldon Fuller moved for a reduction in his sentence pursuant to 18

U.S.C. § 3582(c)(1)(A)(i), citing the Covid-19 pandemic and Fuller’s personal rehabilitation. In

a five-page Order, the Court denied the motion on January 26, 2021. Now proceeding pro se, he

moves “to reinstate [his] petition for compassionate release and reduction of sentence . . . .”

(Doc 795.)

                He focuses on his age at the time of the crimes of which he was convicted (19

years) and the mandatory nature of his life sentence. As noted in the January 26 Order: “Fuller

and a coconspirator executed two other drug dealers in an apartment, during which time Fuller

fired several shots to the head of one victim.” His sentence was principally life imprisonment

plus a consecutive term of 120 months’ imprisonment.

                The Court acknowledges that it has broad discretion to consider all grounds

(except rehabilitation without other factors) on a motion to reduce sentence. Indeed, in denying

the motion for sentence reduction the Court noted that “[t]he denial of his application does not

foreclose the possibility of a new application at some point in the future.”
         Case 1:04-cr-00801-PKC Document 797 Filed 09/09/21 Page 2 of 2




               At age 41, the risk of recidivism remains high. For persons in the age group 41-

50 who have been convicted of firearms offenses the recidivism rate is 60.1%. (June 2019

Report of the United States Sentencing Commission on Recidivism Among Federal Firearms

Offenders at p. 22.)

               Motion (Doc 795) is DENIED.

               SO ORDERED.




Dated: New York, New York
       September 9, 2021


COPY MAILED TO:

Sheldon Fuller
# 10317-208
FCI Fairton
FEDERAL CORRECTIONAL INSTITUTION
P.O. BOX 420
FAIRTON, NJ 08320




                                              -2-
